Citation Nr: 0302871	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

(As discussed hereinbelow, the claim of service connection 
for respiratory disability to include asbestosis will be the 
subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served with the Merchant Marines during World War 
II.  A DD Form 214 shows the following dates as the veteran's 
periods of active duty for VA benefit purposes: December 12, 
1944 to January 11, 1945 (for service aboard the vessel 
Marine Devil); January 12, 1945 to January 29, 1945 (for 
service aboard the vessel Marine Devil); March 5, 1945 to 
April 11, 1945 (for service aboard the vessel Great 
Republic); and May 8, 1945 to June 5, 1945 (for service 
aboard the vessel Sea Owl).  

Another DD Form 214 also shows service in the Merchant 
Marines from September 1945 to December 1946, with service 
aboard the vessel Gauntlet from September 17, 1945 to 
November 16, 1945.  

The veteran also had active duty from November 1952 to 
October 1954 in the United States Army.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

In April 1999, the veteran failed to report for a hearing at 
the RO scheduled at his request.  In January 2001, the 
veteran withdrew his request for a personal hearing.  

In March 2001, the Board remanded the case to the RO for 
additional development of the record.  

The Board is undertaking additional development with respect 
to the claim of service connection for respiratory disability 
to include asbestosis, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have been rendered unemployable 
due to service-connected disabilities.   



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

The veteran's service-connected disabilities are rated as 
follows:  post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling; and ocular ischemia of the left eye, 
evaluated as 30 percent disabling.  The combined rating for 
these evaluations is 70 percent.  Thus, the veteran meets the 
minimum requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

The crucial issue for the Board is whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The recent psychiatric evidence indicates a Global Assessment 
of Functioning (GAF) score of 55, reflecting moderate 
symptoms; however, during the course of this appeal, the 
veteran's GAF scores have been as low as 35, reflecting major 
impairment in several areas, such as work.  

The treatment notes dated in February and December 2001 and 
from January 2002 from the veteran's treating VA psychiatrist 
indicate that the service-connected PTSD had rendered him 
unable to return to gainful employment.  

At a June 2002 VA examination, the examiner noted that the 
veteran's symptomatology, including occasional nightmares and 
flashbacks, would make employment involving sustained 
attention or contact with the public problematic.  It was 
opined, however, that his PTSD symptoms alone would not 
appear to preclude substantially gainful employment, 
"although his psychiatric and other medical disabilities in 
combination [might] do so."  

At a July 2002 VA examination, the examiner noted that, 
because of total loss of vision in one eye, the veteran no 
longer had depth perception and therefore could not drive a 
commercial vehicle or operate heavy equipment.  The examiner 
also stated that the veteran's lack of depth perception and 
vision alone did not preclude him from obtaining gainful 
employment.  

The Board finds that the preponderance of the evidence 
indicates that the service-connected PTSD and vision problems 
render the veteran unemployable from doing work consistent 
with his previous work experience and educational background.  

Accordingly, a total compensation rating based on individual 
unemployability is for application in this case.  


VCAA

The Board acknowledges that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In light of the favorable action involving TDIU, the Board 
finds that any failures by VA to assist or notify the veteran 
are harmless.  



ORDER

A TDIU due to service-connected disability is granted.  To 
this extent, the appeal is allowed, subject to the law and 
regulations governing the payment of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

